Title: From George Washington to Colonel William Grayson, 3 May 1777
From: Washington, George
To: Grayson, William



Dear Sir
Morris Town 3rd May 1777.

Your favour of 22nd April I received Yesterday, by which I observe that your Regiment is not so forward as I expected it to be. You mention that Mr McCarty has got his compliment of Men. I think he is intitled to a first Lieutenancy, and as there have been some removals and resignations, make no doubt but it will be in your Power to promote him to it.
I am well informed, from various parts of the Country, that the pernicious practice of Gaming has been exceedingly injurious to the recruiting Service; not only in point of the Officer’s time being taken up; but that they have been so lost to all sense of Honor, that the Money drawn and intended for Bounty has been Squander’d this way. it therefore becomes a matter of great concern, that every commander of a

Regiment should be particularly attentive, that this Evil may be prevented from creeping in amongst them, and punish it in a most exemplary manner, upon its first appearance. Orders shall soon be issued from Head Quarters to support the authority of Officers and point out the Mode of acting upon occasions of this nature. I do not wish or intend that you should apply what I have said, to your Regiment, as I have not the least cause for such an Imputation; but the evil becoming too general makes it necessary that every Officer on this duty, should be apprized of its fatal Consequences, that he may take the earliest opportunity of Suppressing it. I am Dear Sir &ca

G. Washington

